Citation Nr: 1416939	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-41 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran is competent to handle disbursement of funds for Department of Veterans Affairs (VA) purposes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  

A review of the Virtual VA paperless claims processing system reveals additional evidence that is pertinent to the issue on appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Veteran testified at a hearing in December 2013 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Virtual VA paperless claims processing system contains pertinent evidence, including an April 2013 report of contact and a June 2013 field examination, both of which address the Veteran's competency.  There is no indication that the RO has considered the evidence that has been placed in the Veteran's electronic claims file since the issuance of the July 2010 Statement of the Case.  A Supplemental Statement of the Case (SSOC) is needed.  38 C.F.R. § 19.31 (2013).  

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If a finding of competency remains denied, the Veteran and his representative should be provided with an SSOC and be afforded reasonable opportunity to respond.  In providing the SSOC, the RO must consider all new evidence in the Veteran's paper and Virtual VA electronic claims file, specifically the April 2013 report of contact and the June 2013 field examination report.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

